OPINION — AG — ** BOARD OF REGENTS — APPOINTMENT — APPROVAL ** (1) A MEMBER OF THE BOARD OF REGENTS FOR WESTERN OKLAHOMA STATE COLLEGE IS 'NOT' REQUIRED TO BE FROM THE COUNTIES EXPRESSLY ENUMERATED IN 70 O.S. 4417 [70-4417] (2) THE PHRASE "BY AND WITH THE ADVICE AND CONSENT OF THE SENATE" IS AN ACT BY THE SENATE SEPARATE AND INDEPENDENT OF THE ACT BY THE APPOINTING BODY AND IN NO WAY GIVES THE SENATE THE ABILITY TO SELECT OR CHOOSE THE APPOINTMENT. (RESIDENCE, COUNTY, QUALIFICATIONS, ADVISORY BOARD, LOCATION, MEMBERSHIP, RESIDENCY, COLLEGE, POWER) CITE: 70 O.S. 4417 [70-4417], 70 O.S. 4418 [70-4418], 70 O.S. 3802 [70-3802], 70 O.S. 4423 [70-4423](C) (RICHARD MILDREN)